96 F.3d 1430
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.James E. COFIELD, Jr., Appellant,v.FIRST WISCONSIN TRUST COMPANY, Appellee.
No. 96-1097.
United States Court of Appeals, First Circuit.
Sept. 16, 1996.

James E. Cofield, Jr. on brief pro se.
Alan B. Rubenstein, Mary L. Gallant and Rackemann, Sawyer & Brewster on brief for appellee.
Before SELYA, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
Appellant James E. Cofield appeals from the judgment of the district court affirming the bankruptcy court's dismissal of his chapter 11 petition "for cause."   See 11 U.S.C. § 1112(b).  We have reviewed the record and the briefs on appeal and affirm the district court's judgment for essentially the reasons stated in the Memorandum and Order, dated December 14, 1995.  We add only two comments.


2
1. The bankruptcy court was entitled to consider, and rule on, the practicability of appellant's proposed reorganization plan in determining whether his chapter 11 petition was filed in bad faith for purposes of § 1112(b).   See In re MacElvain, 160 B.R. 672 (Bankr.M.D.Ala.1993) (bankruptcy court reviewed, and found inadequate, the proposed reorganization plan in deciding whether to dismiss a chapter 11 petition under § 1112(b)), aff'd, 180 B.R. 670 (M.D.Ala.1995).


3
2. As for the correctness of the bankruptcy court's factual findings, appellant's only contention on appeal is that there was no support for such findings as "argued in the briefs in the district court."   A reference to lower court pleadings is insufficient to preserve for appeal the question of the correctness of the bankruptcy court's findings.   See Gilday v. Callahan, 59 F.3d 257, 273 n. 23 (1st Cir.1995) (a reference to arguments made in the district court is not sufficient to warrant appellate review), cert. denied, 116 S.Ct. 1269 (1996).  Thus, appellant has waived the issue on appeal.


4
Affirmed. See Local Rule 27.1.